Citation Nr: 1226280	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hand disability, to include carpal tunnel syndrome.

2. Entitlement to service connection for bilateral elbow disability.

3. Entitlement to service connection for right shoulder disability (separate from left shoulder rotator cuff tear and surgical scars for which disability compensation has been granted under 38 U.S.C. § 1151).

4. Entitlement to service connection for bilateral knee disability.

5. Entitlement to service connection for cervical spine disability.

6. Entitlement to service connection for low back disability.

7. Entitlement to service connection for left ankle disability.

8. Entitlement to service connection for right ankle disability, to include as secondary to left ankle disability.

9. Entitlement to service connection for bilateral hip disability.

10. Entitlement to service connection for hypertension, to include as due to exposure to asbestos and other chemicals.

11. Entitlement to service connection for respiratory disability, to include as due to exposure to asbestos and other chemicals.

12. Entitlement to service connection for sleep apnea, to include as secondary to respiratory disability, or as due to exposure to asbestos and other chemicals.

13. Entitlement to service connection for head trauma residuals, to include headaches and scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Salt Lake City, Utah Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for disabilities of the hands, elbows, shoulders, knees, cervical spine, low back, ankles, and hips, and for respiratory disability, sleep apnea, and head trauma.

While the Veteran's appeal for service connection for bilateral shoulder disability was pending, the RO granted compensation under 38 U.S.C. § 1151 (as related to VA treatment) for left shoulder disabilities, described as rotator cuff tear and post-surgical scars. The Veteran has an ongoing appeal for service connection for a left shoulder disability that is separate and distinct from the left shoulder disabilities for which compensation has been granted under 38 U.S.C. § 1151.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The electronic file includes recent rating decisions that are not in the paper claims file. Those rating decisions address the ratings for left shoulder disabilities. The Board will consider those decisions in conjunction with the appeal for service connection for bilateral shoulder disability. Those decisions and the other electronic records that are in the file to date are not relevant to the other issues on appeal.

In March 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC. The Board instructed that the Veteran receive a Board hearing. The Veteran had a Board videoconference hearing in June 2012, before the undersigned Veterans Law Judge. The case was returned to the Board for review. On review, the Board finds that is necessary to REMAND the case again, this time for the development of additional evidence. VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case for the development of additional relevant evidence. The Veteran states that military records that are not in the claims file may document events that caused some of his claimed disabilities. In his United States Air Force service, he was stationed in England at RAF Lakenheath, and had temporary duty assignments at RAF Feltwell. Later, he was stationed at Barksdale Air Force Base in Louisiana. He asserts that fire station daily logs are likely to document an accident at Feltwell in which he sustained a left ankle injury, an accident at Feltwell in which he sustained head injury, an airplane crash at Lakenheath in which he was exposed to burning composite materials (described as a CORKER incident), and a fire extinguisher explosion at Barksdale in which he was exposed to the chemical chlorobromomethane. The Veteran's claims file does not contain any indication that those records have been sought. On remand, the AMC or RO should seek those records.

Although the Veteran had VA medical examinations in January 2008 and May 2009, new examinations are needed to provide additional medical information and opinion regarding the Veteran's claims. The reports of the 2008 and 2009 examinations did not address the likely etiology of some of the claimed disabilities. In addition, since the examinations, the Veteran has made new assertions about the etiology of some of the claimed disabilities. The Veteran also asserts that daily logs from the locations where he served likely contain evidence of injuries and exposures that are not documented in his assembled service medical records.

As noted above, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to clinicians for review, the AMC or RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues on appeal, and make any such documents available to the clinicians for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the issues on appeal, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinicians who are asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Request from the appropriate sources the following United States Air Force operational records:

A. Daily logs from the fire station at RAF Feltwell, United Kingdom, from 1980 and 1981.

B. Daily logs from the fire station at RAF Lakenheath, United Kingdom, from 1980 and 1981.

C. Daily logs from the fire station at Barksdale Air Force Base in Louisiana, from 1982 and 1983.

Document all efforts to obtain the records, including any negative responses. Associate the records obtained with the Veteran's claims file.

3. Schedule the Veteran for a VA orthopedic examination to address the nature and likely etiology of any current disability of the hands, elbows, right shoulder, knees, cervical spine, low back, left ankle, right ankle, and hips. Provide the examiner with the Veteran's claims file for review. The Veteran sustained burns and lacerations of his hands during service. The Veteran asserts that in service he wore and carried about 150 pounds of firefighting gear, the weight of which placed strain on his joints and muscles. He states that in service he injured his left ankle in getting down from a truck. He asserts chronic left ankle disability led to right ankle disability.

After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis for each current disorder of the hands, elbows, right shoulder, knees, cervical spine, low back, left ankle, right ankle, and hips. For each of those disorders, the examiner should provide opinions as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to injury (including strain from bearing heavy gear) or disease during service. For current right ankle disability, the examiner should provide an opinion as to whether it is at least as likely as not that the right ankle disability is proximately due to or the result of chronic left ankle disability. The examiner should explain the reasoning leading to each of the opinions that he or she provides.

4. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any current hypertension, respiratory disorder, and sleep apnea. Provide the examiner with the Veteran's claims file for review. Service personnel records reflect that the Veteran was exposed to asbestos during service. The Veteran reports that during service he was exposed to burning composite materials from an aircraft fire, and that he was exposed to chlorobromomethane when a fire extinguisher exploded. He contends that a chronic respiratory disorder caused his sleep apnea.

After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis as to whether the Veteran has hypertension, any respiratory disorders (including obstructive and restrictive disorders), and sleep apnea. For each of those disorders, the examiner should provide opinions as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to injury, disease, or exposures during service. For current sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not that it is proximately due to or the result of a current respiratory disorder. The examiner should explain the reasoning leading to each of the opinions that he or she provides.

5. Schedule the Veteran for a VA medical examination to address the nature of any residuals of head injury sustained during service. Provide the examiner with the Veteran's claims file for review. The Veteran reports that during service he sustained head injury in an accident involving a fire hose. He relates that injury to ongoing chronic headaches and to scars. After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis for any current headache disorder. The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current headaches are related to the head injury in service that the Veteran describes. The examiner should describe any scars that at least as likely as not are attributable to the head injury in service that the Veteran describes. The examiner should explain the reasoning leading to each of the opinions that he or she provides.

6. After completion of the above, review the expanded record and determine if the Veteran's claim can be granted. If any of the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



